      Case 1:19-cv-09202-VSB-RWL Document 33 Filed 11/10/20 Page 1 of 2




                                                                40 Broad Street, 7th Floor
                                                                New York, NY 10004
                                                                Tel. (212) 943-9080
                                                                Fax (212) 943-9082

                                                                Adrianna R. Grancio
                                                                Associate
                             11/10/2020                         agrancio@vandallp.com


November 10, 2020

VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     Trustees of the New York City District Council of Carpenters
                Pension Fund, et al. v. The DK Group, Inc., 19 CV 9202


Dear Judge Lehrburger:

        This firm represents the Petitioners in the above captioned matter. We write to respectfully
request an alternate date for the settlement conference currently scheduled for December 8, 2020
at 9:30 a.m. (see Dkt. 30) and an extension of the date for the parties to file motions for summary
judgment, currently set for November 28, 2020.
       Plaintiffs are the trustees of the New York City District Council of Carpenters Pension
Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and
Industry Fund, the trustees of the New York City Carpenters Relief and Charity Fund, trustees of
the Carpenter Contractor Alliance of Metropolitan New York, and the New York City District
Council of Carpenters.
       The Petitioners are scheduled to conduct arbitrations in other matters on December 8, 2020.
Due to this conflict, a representative of the Petitioners will not be available to attend the settlement
conference as required by your Honor’s Settlement Conference and Mediation Procedures.
Accordingly, Petitioners request a brief adjournment to the next available date.
        Petitioners would also like to make the Court aware that because Petitioners are governed
by a Board of Trustees, no single individual has the power to approve a settlement. Petitioners are
ready, willing, and able to have a representative available to weigh in on settlement discussions,
but ultimate settlement approval rests with the entire Board of Trustees which is required to vote
on such a proposal. Respondent has consented to Petitioner’s request for an alternate date.


                                                   1
        Case 1:19-cv-09202-VSB-RWL Document 33 Filed 11/10/20 Page 2 of 2




           In addition, both Petitioners and Respondent request that the due date for summary
  judgment motions be extended as well. Currently it is set at November 28, 2020. In light of the
  extension of discovery deadlines granted by this Court (see Dkts. 27-28), we respectfully request
  that it be extended to a date in February 2021.


         We thank the Court for its attention to this matter.


                                                       Respectfully submitted,

                                                       _______/s/______________
                                                       Adrianna R. Grancio, Esq.
                                                       Attorneys for Petitioners


  cc: Neil Cartusciello, Esq. (via ECF)




Settlement conference to be rescheduled. Summary judgment filing date extended to February 15,
2021.




                                                                 11/10/2020




                                                   2
